Title: General Orders, 11 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 11th 1776.
..


Col. Ewing, Lt Col. Penrose, Major Fitzgereld, Capts. Thorne, Ballard, Packay, and Yates, to sit as a Court of Enquiry into the Conduct of Col. Van Cortlandt, and Major Dey, towards each other; to meet this afternoon at 3’O’Clock, at the Court Martial Room, and make report as soon as possible to the General—Brigade Majors to give them immediate notice.
—Talmadge Esqr: is appointed Brigade Major to Genl Wadsworth, and is to be obeyed, and respected accordingly.
As there is an absolute necessity for the business of the Army to be carried on with regularity, and to do this, that the officers of each department should have the regulation and direction of matters, appertaining to their respective Offices, in Order that they may become amenable to the public, or the Commander in Chief, when called upon—It is hereby directed by the General, that No Horse, or Waggon, shall be taken by any Officer, of whatever Rank, without an Order from Head Quarters, the Qr Mr General, or Waggon-Master General: But when either are wanted for regimental uses, the application shall go from the Commanding Officer of the regiment, in writing to the Q: M: Gl or W. M. Gl who will issue his orders therefor; and if wanted for the dispatch of public business the application to be made by

the Engineer in writing—all Teams belonging to the public, or in their pay, are to be delivered to the Quarter Master General, registered, and under his direction. The Quarter Master Generals is to take especial Care of all Grain and Hay, belonging to the Public, and see that none of it is delivered, but by his order: And as these Articles are scarce, it is ordered, that all officers, whose duty does not oblige them to be on horseback, dispose of the Horses, or send them out of Camp, immediately; as provender cannot be spared for them on any pretence.
No Boards are to be taken for the use of any Brigade, or Regiment, without orders, nor delivered but by order of the Quarter Master General, who is to make as equal a distribution among the Regiments as may be, and see they are put to the best use possible, and with as little waste, as there may be difficulty in getting them.
Mutual Complaints having been made by Mr Fisk the Engineer, and Mr Kinsey the Waggon Master against each other—A Court of enquiry of 3 Captains, and 4 Subs.—from Genl McDougall’s Brigade to sit, and report the matter, with their opinion thereon; to meet to morrow Afternoon at 3 o’Clock, at the Court Martial room.
The General being accidentally prevented, from going to the Alarm-posts this morning; if the weather is fair, he will visit the Troops to morrow morning, accompanied by the General Officers; he hopes the whole line will turn out as full as possible.
The time of the Fatigue Men going out is altered to 8 O’Clock, instead of Seven—The men are to breakfast before they go, as they are not to leave Work on that account. The General hopes the officers will exert themselves, to complete the works, as fast as possible, that the men may be the sooner covered.
